Citation Nr: 0031323	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-24 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for otitis 
externa.

2.  Entitlement to a compensable evaluation for left ear 
hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
left ear tinnitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970, including service in the Republic of Vietnam.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied 
service connection for PTSD, denied a compensable rating for 
otitis externa, granted service connection for left ear 
hearing loss and assigned a 0 percent evaluation, and granted 
service connection for left ear tinnitus and assigned a 10 
percent evaluation.

In a November 1997 Remand, the Board referred the issue of 
service connection for schizophrenia secondary to any 
service-connected condition other than a right shoulder 
disability to the RO for additional development.  No action 
appears to have been taken, and the Board directs the RO's 
attention to the apparent need for further development in 
this regard.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claims for increased ratings 
for otitis externa, left ear hearing loss and left ear 
tinnitus has been obtained by the RO.

2.  There is no medical evidence of otitis externa at any 
time relevant to this appeal.

3.  The veteran's left ear hearing loss is manifested by 
speech discrimination and puretone threshold average 
audiometric results warranting a numerical category 
designation of I in TABLE VI at 38 C.F.R. § 4.85; the 
veteran's right ear is not service connected for hearing 
loss.

4.  The veteran suffers from recurrent low-frequency, 
variable intensity tinnitus.

5.  There is no evidence that the veteran's otitis externa, 
left ear hearing loss or tinnitus present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for otitis externa 
have not been met.  38 U.S.C.A. §§ 1155, 1159, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.31, 
4.87, Diagnostic Code (DC) 6210 (1999).

2.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.85-4.87, Diagnostic Code (DC) 6200 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for left ear tinnitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.87, Diagnostic Code (DC) 6260 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to compensable ratings 
for his service-connected otitis externa and left ear hearing 
disabilities, and for a rating in excess of 10 percent for 
his left ear tinnitus.  The appeal of the evaluations of the 
veteran's left ear hearing loss and left ear tinnitus pertain 
to an original claim for service connection placed in 
appellate status by a notice of disagreement (NOD) with the 
initial rating award.  Accordingly, within the meaning of 
38 U.S.C.A. § 5107(a), VA's duty to assist arises.  See 
Fenderson v. West, 12 Vet.App. 119, 127 (U. S. Vet. App. Jan. 
20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims).  VA also has a duty to 
assist the veteran with his claim for a compensable 
evaluation for otitis externa.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the July 1998 
medical examination at the VA Medical Center (VAMC) in San 
Juan, Puerto Rico, described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Otitis Externa

The veteran was initially granted service connection for 
otitis externa as of January 1970, the day following his 
separation from active duty, based on service medical record 
reports that he was treated for that condition in service.  A 
noncompensable (0 percent) rating was assigned, since there 
was no evidence of hearing disability.  See 38 C.F.R. § 4.31.  
Since service connection for otitis externa has been in 
effect for more than 10 years, it may not be severed except 
on a showing that the original grant was based on fraud, or 
that the veteran did not have the requisite service or 
character of discharge.  38 U.S.C.A. § 1159 (West 1991).  
Otitis externa is rated under 38 C.F.R. § 4.87, DC 6210.  A 
10 percent rating, the maximum assignable under the schedule 
of ratings for the ear, is assigned where the condition 
manifests swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.

The veteran requested an increased rating for this condition 
in June 1998, and was examined at the San Juan VAMC in July 
1998.  The examination showed no active ear disease present 
and no physical deformities or abnormalities of the ear.  
Accordingly, there is no basis for the assignment of a 
compensable evaluation under the rating schedule and an 
extraschedular rating must be considered.

When evaluating a rating claim (initial or increased), the 
Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or it may reach such a 
conclusion on its own.  See Floyd v. Brown, 8 Vet.App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  In 
the present case, the Board notes that there has been no 
assertion or showing that the veteran's service-connected 
otitis externa still exists, let along that it has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell, 9 Vet.App. at 338-339; Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).

Left Ear Hearing Loss

During the July 1998 VA examination, the veteran was given an 
audiological evaluation.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20
LEFT
15
15
15
20
80

Average decibel loss was 15 in the right ear and 32 in the 
service-connected left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 percent in the left ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will only be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.  Since the veteran's auditory threshold at 
4000 Hertz in the left ear is 80 decibels, he satisfies this 
requirement.

Rating criteria for hearing loss (impairment of auditory 
acuity) are found at 38 C.F.R. §§ 4.85-4.87.  Evaluation of 
hearing disabilities is based on controlled speech 
discrimination tests, together with the results of a puretone 
audiometry test.  Ratings are derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after the audiometric results are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).

The Board notes that effective June 10, 1999, the VA revised 
the criteria for evaluating Diseases of the Ear and Other 
Sense Organs.  64 Fed. Reg. 25202-210 (1999).  However, the 
changes in regulations pertaining to evaluations for hearing 
are not significant in regard to the veteran's disability 
rating.  It is unclear whether the RO evaluated the veteran's 
claim under both the old and new rating criteria.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991) (where the law or 
regulations change while an appeal is still pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary).  However, as the 
changes made do not reflect any substantive change in the 
evaluation of the veteran's disability, the Board concludes 
that there would be no prejudice to the veteran by evaluating 
his hearing loss for the first time under both sets of 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Applying the criteria found therein at TABLE VI to the 
veteran's July 1998 examination results yields a numerical 
category designation of I for the left ear (0-41 puretone 
threshold average, with 92-100 percent of speech 
discrimination).  Since service connection has not been 
granted for hearing loss of the right ear (and no such 
disability has been shown to exist), it must be assigned a 
numerical category designation of I.  38 C.F.R. § 4.85(f).  
Entering the TABLE VI numerical category designations for 
both ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Again, since a compensable rating may not be assigned under 
the rating schedule, an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) must be considered.  See Floyd, 8 Vet.App. at 
96; Bagwell, 9 Vet.App. at 338-339.  Once more, the veteran 
has provided no indication that his left ear hearing loss has 
resulted in any period of hospitalization or caused 
interference with employment.  An extraschedular rating is 
therefore not warranted.  Id.

Left Ear Tinnitus

The final claim for an increased rating involves the 
veteran's left ear tinnitus.  Service connection for this 
condition was granted based on the July 1998 VA examination, 
in which the veteran described a low frequency, variable 
intensity noise which made him nervous.  An evaluation of 10 
percent was assigned under 38 C.F.R. § 4.87, DC 6260.  This 
is the maximum rating assignable under the schedule.  No 
higher schedular rating is available and an extraschedular 
rating must be considered.  Since the veteran has only 
reported that the noise makes him "nervous," but there has 
been no evidence to show marked interference with employment, 
frequent hospitalization, or other unusual impairment, such a 
rating is not warranted.  See Bagwell, 9 Vet.App. at 338-339; 
Shipwash, 8 Vet.App. at 227.


ORDER

A compensable rating for otitis externa is denied.

A compensable rating for left ear hearing loss is denied.

A rating in excess of 10 percent for left ear tinnitus is 
denied.



REMAND

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  A diagnosis of PTSD 
has been provided by Dr. Jose A. Juarbe, both in a September 
1997 fee basis examination for VA and at the veteran's 
Regional Office hearing in December 1999.  The stressors 
cited by Dr. Juarbe in support of his diagnosis at the 
December 1999 hearing included the veteran's reports of 
receiving enemy fire as he performed his duties as a 
mortarman in Vietnam, seeing dead and wounded soldiers, 
firing on the enemy, and the veteran's overall experience in 
Vietnam.

In view of the evidence provided by the veteran, the Board 
finds that there is a clear a duty to assist him in 
developing facts relevant to his claim under the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-___ (signed 
by the President on Nov. 9, 2000) (H.R. 4864).  Accordingly, 
the veteran's claim is REMANDED to the RO for completion of 
the following actions:

1.  The RO should request that the 
veteran provide a detailed statement of 
any stressful events which he suffered in 
Vietnam.  The veteran is advised that 
this statement should be as specific as 
possible, to permit verification as 
required below.  Dates, unit and location 
identification, and names of other 
participants or witnesses to the event 
should be as detailed as the veteran's 
memory will permit because without such 
details the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) has indicated that an adequate 
search for verifying information cannot 
be conducted.

2.  Simultaneously, the RO should obtain 
copies of the veteran's service record, 
and in particular his record of 
assignments, duties and awards (the "201 
file"), from the National Personnel 
Record Center, St. Louis, Missouri.

3.  The RO should forward copies of the 
veteran's stressor statement, together 
with any portions of his service record 
which are associated with the claims file 
and a copy of this REMAND, to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197, and 
attempt to verify the veteran's claimed 
stressors related to service in Vietnam.  
The USASCRUR review is specifically 
requested to include a search for any 
situation or operational reports 
pertaining to any incidents or operations 
described by the veteran.  The USASCRUR 
should also be requested to attempt to 
obtain the enlisted performance 
evaluation reports for the veteran for 
the period(s) of time relevant to his 
duty in Vietnam, to attempt to confirm 
his description of the duties he 
performed.  Any information obtained 
should be associated with the claims 
folder.

4.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
make a specific determination as to 
whether or not the veteran was involved 
in combat.  If the veteran is determined 
to be a combat veteran, the existence of 
the stressors he described shall be 
deemed proved by his lay testimony, 
provided that the other requirements of 
38 U.S.C.A. § 1154(b) are met.  If the 
veteran is found not to have been 
involved in combat, the RO must prepare a 
report detailing the nature of any in-
service stressful event verified by the 
USASCRUR or other credible evidence.  If 
no non-combat stressor has been verified, 
the RO should so state in their report.  
This report is then to be added to the 
claims file.

5.  After completing the above actions, 
the RO should schedule the veteran for a 
VA psychiatric examination to determine 
the diagnosis of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet.App. 566 (1991).  The RO 
must provide for the examiner(s) the 
summary of the stressor or stressors 
described above (including a negative 
report, if appropriate), and the 
examiner(s) must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
any current psychiatric disability.  The 
examiner(s) should be specifically 
requested to determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been met.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner(s) must specify the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
claims folder, or all pertinent medical 
records, must be made available to the 
examiner(s) for review at all times 
relevant to the examination.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination to 
verify that any diagnosis of PTSD was 
based on the verified history of an in-
service stressor provided by the USASCRUR 
and/or the RO.  If the examiner relied 
upon a history which is not verified, 
that examination report must be returned 
as inadequate for rating purposes.  The 
Board emphasizes that the Court of 
Appeals for Veterans Claims has held that 
a diagnosis of PTSD, related to service, 
which is based upon an examination which 
relied on an unverified history is 
inadequate.  Cohen, 10 Vet.App. at 140; 
West, 7 Vet.App. at 77.

7.  After the requested development has 
been completed, the RO should again 
review the record, and may undertake any 
additional development deemed advisable.  
If any benefit sought on appeal for which 
a notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the case is returned to the Board.

The purpose of this REMAND is to provide fair process and 
obtain additional evidentiary development, and the Board does 
not intimate any opinion at this time as to the ultimate 
outcome of the case, either favorable or unfavorable, apart 
from its determination that the claim is well grounded.  No 
action is required of the veteran unless he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 10 -


